Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 6/2/2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,375,344. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claim 1 of U.S. Patent No. 11,375,344:

Instant Application 17/831099
U.S. Patent No. 11,375,344
1. A method comprising: 

receiving, by the computer device, a Vehicle-to-Everything (V2X) message; 
























selecting, by the computer device, a set of client devices based on geographic or situational relevance between a location associated with the V2X message and a location associated with a particular client device of a plurality of client devices registered with the computer device; and 

sending, by the computer device, the received V2X message to the selected set of client devices.
1. A method comprising: 

registering, by a computer device, a plurality of client devices to receive Vehicle-to-Everything (V2X) messages, 
wherein the plurality of client devices includes at least one Road Side Unit (RSU) configured to broadcast messages to vehicles using Wireless Local Area Network (WLAN) signals or using cellular wireless signals over a PC5 interface; receiving, by the computer device, a V2X message; 

determining, by the computer device, a geographic area associated with the received V2X message; 

determining, by the computer device, a message type for the received V2X message; identifying, by the computer device, a set of client devices, of the plurality of client devices, located in the identified geographic area and subscribed to receive V2X messages of the determined message type; 

selecting, by the computer device, a subset of client devices, of the identified set of client devices, based on geographic or situational relevance between a location associated with the V2X message and a location associated with a client device of the identified set of client devices; and 

sending, by the computer device, the received V2X message to the selected subset of client devices, 

wherein the selected subset of client devices includes the at least one RSU.





The claims of the instant application 17/831099 encompass the same subject matter except the instant rewritten to broader the claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12, 19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20220191649 (hereinafter referred to as El Essaili). 
Consider claims 1, 10, El Essaili teaches a method comprising: 
receiving, by the computer device, a Vehicle-to-Everything (V2X) message (see at least ¶ [0096], “…the VAE client (V2X wireless device UE) provides a geographical area update (also referred to as a position update message) to the VAE server…”); 
selecting, by the computer device, a set of client devices based on geographic or situational relevance between a location associated with the V2X message and a location associated with a particular client device of a plurality of client devices registered with the computer device (see at least ¶ [0097], “…the message may generally be provided as a position update message (which may be included in a subscription request message) including information identifying the new geographical area 02…” and see at least ¶ [0100], “…the VAE server checks if it can continue to serve the messages targeting geographical area 02. In case of publishing option 1, the VAE server 01 may not be able to serve the new messages targeting geographic area 02, and the VAE server should thus trigger the VAE discovery procedure …”); and 
sending, by the computer device, the received V2X message to the selected set of client devices (see at least ¶ [0091], “…the VAE client (V2X wireless device UE) sends a position update to VAE Server 1 when it moves from A01 to A02. This triggers a VAE server discovery procedure upon which the VAE client (V2X wireless device UE) is redirected to VAE Server 02 …” and see at least ¶ [0181], “…The VAE capabilities may enable V2X UEs to obtain the address of available V2X application servers associated with served geographical area information. The VAE capabilities may enable V2X UEs to obtain the information of available V2X services…”). 
Consider claims 19, El Essaili teaches a system comprising: 
a base station configured to communicate with a plurality of client devices (see at least ¶ [0064], “…a radio access network node (also referred to as a base station) and/or to receive communications through transceiver circuitry 1001 from a RAN node over a radio interface. Processing circuitry 1003 may also control transceiver circuitry 1001 to transmit communications through transceiver circuitry 1001 over a radio interface directly to another/other V2X wireless device/devices UE/UEs (without passing the radio access network) and/or to receive communications through transceiver circuitry 1001 directly from another/other V2X wireless device/devices UE/UEs…”); and 
a Multi-Access Edge Computing (MEC) device configured to: receive a Vehicle-to-Everything (V2X) message via the base station (see at least ¶ [0083], “…a V2X application server may be provided as an alternative to edge cloud approaches or to reduce/avoid edge cloud approaches. “Edge Servers” is actually a deployment term. In principle, it may be more accurate to refer to “application servers, which are deployed at edge sites”. 3GPP does not define detailed functions of application servers or edge servers…” and see at least ¶ [0096], “…the VAE client (V2X wireless device UE) provides a geographical area update (also referred to as a position update message) to the VAE server…”); 
select a set of client devices based on geographic or situational relevance between a location associated with the V2X message and a location associated with a particular client device of the plurality of client devices (see at least ¶ [0097], “…the message may generally be provided as a position update message (which may be included in a subscription request message) including information identifying the new geographical area 02…” and see at least ¶ [0100], “…the VAE server checks if it can continue to serve the messages targeting geographical area 02. In case of publishing option 1, the VAE server 01 may not be able to serve the new messages targeting geographic area 02, and the VAE server should thus trigger the VAE discovery procedure …”); and 
send the received V2X message to the selected set of client devices via the base station (see at least ¶ [0091], “…the VAE client (V2X wireless device UE) sends a position update to VAE Server 1 when it moves from A01 to A02. This triggers a VAE server discovery procedure upon which the VAE client (V2X wireless device UE) is redirected to VAE Server 02 …” and see at least ¶ [0181], “…The VAE capabilities may enable V2X UEs to obtain the address of available V2X application servers associated with served geographical area information. The VAE capabilities may enable V2X UEs to obtain the information of available V2X services…”).
Consider claims 2, 11, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili teaches selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is located on a second street that is different than a first street associated with the received V2X message, wherein the second street is parallel to the first street or located more than one intersection away from the first street (see at least ¶ [0091], “…the VAE client (V2X wireless device UE) sends a position update to VAE Server 1 when it moves from A01 to A02. This triggers a VAE server discovery procedure upon which the VAE client (V2X wireless device UE) is redirected to VAE Server 02…”).
Consider claims 3, 12, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili teaches selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is driving in an opposite direction on a divided road compared to a direction associated with the received V2X message (see at least ¶ [0097], “…the message may generally be provided as a position update message (which may be included in a subscription request message) including information identifying the new geographical area 02…” and see at least ¶ [0100], “…the VAE server checks if it can continue to serve the messages targeting geographical area 02. In case of publishing option 1, the VAE server 01 may not be able to serve the new messages targeting geographic area 02, and the VAE server should thus trigger the VAE discovery procedure …”).

Consider claims 6, 15, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili teaches the V2X message includes at least one of: a Basic Safety Message (BSM) message; a Personal Safety Message (PSM) message; a Signal Phase and Timing (SPaT) message; a Roadside Alert (RSA) message; or an Emergency Vehicle Alert (EVA) message



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20220191649 (hereinafter referred to as El Essaili) in view of US Patent Application Publication 20200342760 (hereinafter referred to as Vassilovski).
Consider claims 4, 13, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili disclose all the subject matters of the claimed invention concept. However, El Essaili does not particularly disclose selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is associated with a parked vehicle.  In an analogous field of endeavor, attention is directed to Vassilovski, which teaches selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is associated with a parked vehicle (see Vassilovski at least ¶ [0055], “…The map data may be combined with sensor data and used to record map meta data such as note changes in parameters and conditions based on map location. This map metadata information may be shared between vehicles to enable more accurate and earlier prediction of upcoming vehicle performance parameters and external conditions at any given location and/or shared with map information servers and/or crowdsourcing servers …” and see at least ¶ [0055], “…The capability value(s) may be determined 140 as a function of the inputs, and the determined capability value(s) may be used to update V2X capability data elements 150. Steps 140 and 150 may be performed…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the El Essaili disclosed invention, and have selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is associated with a parked vehicle, as taught by Vassilovski,  thereby, to provide methods and apparatuses in a vehicle to determine, send, receive and utilize data elements to determine inter-vehicle spacing, intersection priority, lane change behavior and spacing and other autonomous vehicle behavior, as discussed by Vassilovski, (see ¶ [0004]). 
Consider claims 5, 14, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili disclose all the subject matters of the claimed invention concept. However, El Essaili does not particularly disclose selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is inside a building.  In an analogous field of endeavor, attention is directed to Vassilovski, which teaches selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is inside a building (see Vassilovski at least ¶ [0055], “…The map data may be combined with sensor data and used to record map meta data such as note changes in parameters and conditions based on map location. This map metadata information may be shared between vehicles to enable more accurate and earlier prediction of upcoming vehicle performance parameters and external conditions at any given location and/or shared with map information servers and/or crowdsourcing servers …” and see at least ¶ [0055], “…The capability value(s) may be determined 140 as a function of the inputs, and the determined capability value(s) may be used to update V2X capability data elements 150. Steps 140 and 150 may be performed…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the El Essaili disclosed invention, and have selecting the set of client devices based on geographic or situational relevance includes: eliminating a client device from the set of client devices based on determining that the client device is inside a building, as taught by Vassilovski,  thereby, to provide methods and apparatuses in a vehicle to determine, send, receive and utilize data elements to determine inter-vehicle spacing, intersection priority, lane change behavior and spacing and other autonomous vehicle behavior, as discussed by Vassilovski, (see ¶ [0004]). 
Consider claims 6, 15, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili disclose all the subject matters of the claimed invention concept. However, El Essaili does not particularly disclose the V2X message includes at least one of: a Basic Safety Message (BSM) message; a Personal Safety Message (PSM) message; a Signal Phase and Timing (SPaT) message; a Roadside Alert (RSA) message; or an Emergency Vehicle Alert (EVA) message.  In an analogous field of endeavor, attention is directed to Vassilovski, which teaches the V2X message includes at least one of: a Basic Safety Message (BSM) message; a Personal Safety Message (PSM) message; a Signal Phase and Timing (SPaT) message; a Roadside Alert (RSA) message; or an Emergency Vehicle Alert (EVA) message (see Vassilovski at least ¶ [0112], “…the RSU, upon determining that V1 and V3 are able to safely stop, grants V2 intersection access (transmits Signal Status Message, SSM). The RSU then transmits revised intersection timing (SPAT message, for example). The RSU then transmits a signal status message (SSM) to V1 and V3 requesting a stop at the intersection…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the El Essaili disclosed invention, and have the V2X message includes at least one of: a Basic Safety Message (BSM) message; a Personal Safety Message (PSM) message; a Signal Phase and Timing (SPaT) message; a Roadside Alert (RSA) message; or an Emergency Vehicle Alert (EVA) message, as taught by Vassilovski,  thereby, to provide methods and apparatuses in a vehicle to determine, send, receive and utilize data elements to determine inter-vehicle spacing, intersection priority, lane change behavior and spacing and other autonomous vehicle behavior, as discussed by Vassilovski, (see ¶ [0004]). 
Consider claims 7, 16, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili disclose all the subject matters of the claimed invention concept. However, El Essaili does not particularly disclose the V2X message is received from: a Road Side Unit (RSU); an on-board diagnostics (OBD) device in a vehicle; a mobile communication device associated with a pedestrian; an alert system associated with a road sensor; a traffic signal controller; or a street camera.  In an analogous field of endeavor, attention is directed to Vassilovski, which teaches the V2X message is received from: a Road Side Unit (RSU); an on-board diagnostics (OBD) device in a vehicle; a mobile communication device associated with a pedestrian; an alert system associated with a road sensor; a traffic signal controller; or a street camera (see Vassilovski at least ¶ [0112], “…the RSU, upon determining that V1 and V3 are able to safely stop, grants V2 intersection access (transmits Signal Status Message, SSM). The RSU then transmits revised intersection timing (SPAT message, for example). The RSU then transmits a signal status message (SSM) to V1 and V3 requesting a stop at the intersection…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the El Essaili disclosed invention, and have the V2X message is received from: a Road Side Unit (RSU); an on-board diagnostics (OBD) device in a vehicle; a mobile communication device associated with a pedestrian; an alert system associated with a road sensor; a traffic signal controller; or a street camera, as taught by Vassilovski,  thereby, to provide methods and apparatuses in a vehicle to determine, send, receive and utilize data elements to determine inter-vehicle spacing, intersection priority, lane change behavior and spacing and other autonomous vehicle behavior, as discussed by Vassilovski, (see ¶ [0004]). 
Consider claims 8, 17, 20, (depends on at least claims 1, 10, 19), El Essaili discloses the limitations of claims 1, 10, 19 as applied to claim rejection 1, 10, 10 above and further discloses:
El Essaili disclose all the subject matters of the claimed invention concept. However, El Essaili does not particularly disclose the selected set of client devices includes at least one Road Side Unit (RSU), and wherein the at least one RSU is associated with a first communication technology, wherein the V2X message is received from another RSU associated with a second communication technology different from the first communication technology, and wherein the method further includes: translating the V2X message from a first format associated with the second technology into a second format associated with the first technology.  In an analogous field of endeavor, attention is directed to Vassilovski, which teaches the selected set of client devices includes at least one Road Side Unit (RSU), and wherein the at least one RSU is associated with a first communication technology, wherein the V2X message is received from another RSU associated with a second communication technology different from the first communication technology, and wherein the method further includes: translating the V2X message from a first format associated with the second technology into a second format associated with the first technology (see Vassilovski at least ¶ [0097], “…vehicle A 1280 and/or vehicle B 1290 may support various and multiple modes of wireless communication such as, for example, using V2X, GSM, WCDMA, LTE, CDMA, HRPD, Wi-Fi, BT, WiMAX, Long Term Evolution (LTE), 5th Generation Wireless (5G) new radio access technology (NR) communication protocols, etc…” and see at least ¶ [0112], “…the RSU, upon determining that V1 and V3 are able to safely stop, grants V2 intersection access (transmits Signal Status Message, SSM). The RSU then transmits revised intersection timing (SPAT message, for example). The RSU then transmits a signal status message (SSM) to V1 and V3 requesting a stop at the intersection…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the El Essaili disclosed invention, and have the V2X message is received from: a Road Side Unit (RSU); an on-board diagnostics (OBD) device in a vehicle; a mobile communication device associated with a pedestrian; an alert system associated with a road sensor; a traffic signal controller; or a street camera, as taught by Vassilovski,  thereby, to provide methods and apparatuses in a vehicle to determine, send, receive and utilize data elements to determine inter-vehicle spacing, intersection priority, lane change behavior and spacing and other autonomous vehicle behavior, as discussed by Vassilovski, (see ¶ [0004]). 
Consider claims 9, 18, (depends on at least claims 1, 10), El Essaili discloses the limitations of claims 1, 10 as applied to claim rejection 1, 10 above and further discloses:
El Essaili disclose all the subject matters of the claimed invention concept. However, El Essaili does not particularly disclose the at least one RSU includes at least one of: a Direct Short Radio Communications (DSRC) RSU; a PC5 RSU; or a Cooperative Awareness Message (CAM) RSU.  In an analogous field of endeavor, attention is directed to Vassilovski, which teaches the at least one RSU includes at least one of: a Direct Short Radio Communications (DSRC) RSU; a PC5 RSU; or a Cooperative Awareness Message (CAM) RSU (see Vassilovski at least ¶ [0097], “…vehicle A 1280 and/or vehicle B 1290 may support various and multiple modes of wireless communication such as, for example, using V2X, GSM, WCDMA, LTE, CDMA, HRPD, Wi-Fi, BT, WiMAX, Long Term Evolution (LTE), 5th Generation Wireless (5G) new radio access technology (NR) communication protocols, etc…” and see at least ¶ [0112], “…the RSU, upon determining that V1 and V3 are able to safely stop, grants V2 intersection access (transmits Signal Status Message, SSM). The RSU then transmits revised intersection timing (SPAT message, for example). The RSU then transmits a signal status message (SSM) to V1 and V3 requesting a stop at the intersection…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the El Essaili disclosed invention, and have the at least one RSU includes at least one of: a Direct Short Radio Communications (DSRC) RSU; a PC5 RSU; or a Cooperative Awareness Message (CAM) RSU, as taught by Vassilovski,  thereby, to provide methods and apparatuses in a vehicle to determine, send, receive and utilize data elements to determine inter-vehicle spacing, intersection priority, lane change behavior and spacing and other autonomous vehicle behavior, as discussed by Vassilovski, (see ¶ [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645